DETAILED ACTION
1. 	This office action is sent in response to a Request for Continued Examination filed November 24, 2020 for application 15/922,809.
Claims 1, 12, and 23 have been amended.  No claims have been cancelled.  No claims have been added.  Thus claims 1-33 have been examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-7, 9-18,  20-29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Busaba (Busaba et al., US 2015/0169358 A1) and further in view of Van Doren (Van Doren et al., US 2002/0146022 A1)  and Bannon (Bannon et al., US 2012/0047332 A1) and 

Regarding claim 1, Busaba teaches An apparatus comprising: a plurality of execution units (Busaba [0024] 'As technology further evolved, multi-threaded processors were developed, enabling a single hardware processor having a single multi-thread IPU to provide a capability of simultaneously executing threads of different programs, thus each thread of a multi-threaded processor appeared to the operating system as a processor. ') to generate cache access requests responsive to executing instructions (Busaba [0098] ‘FIGS. 1 and 2 depict block diagrams of an example multi-core Transactional Memory environment..  Each CPU 114a, and 114b (also known as a Processor) may have a split cache consisting of an instruction Cache 116 a, 116 b for caching instructions from memory to be executed and a Data Cache 118 a, 118 b with TM support for caching data (operands) of memory locations to be operated on’.);
and pending queue management circuitry (Busaba [0348] ‘An embodiment may be a computer program product for enabling processor circuits to perform elements of the disclosure, ’) to compare a current cache access request with entries in a pending request queue (Busaba [0183] 'when a store is received from LSU 280, the store cache 264 checks whether an entry exists for the same address, and if so gathers the new store into the existing entry. ')
the pending request queue to store pending cache access requests generated by the plurality of execution units (Busaba [0181] 'a gathering store cache 264 had to be added, that combines stores to neighboring addresses before sending them to L3 272.'); 
to determine whether the current cache access request can be merged with an entry in the pending request queue and, if so, to merge the current cache access request with the entry (Busaba [0183] 'when a store is received from LSU 280, the store cache 264 checks whether an entry exists for the same address, and if so gathers the new store into the existing entry. ').

However, Busaba does not explicitly teach wherein a counter is updated for the current cache access request to track a number of cache access requests including read and write cache access requests, wherein the counter tracks both read and write cache access requests, whrein the counter is to be updated for a read cache access request and updated again for a write cache access request, and wherein the counter reaching a threshold causes the pending cache access requests to be served.

Van Doren, of a similar field of endeavor, further teaches wherein a counter is updated for the current cache access request to track a number of cache access requests including read and write cache access requests (Van Doren, FIG.7, QO/Q0VIC_CNT shown as part of the , wherein the counter tracks both read and write cache access requests, wherein the counter is to be updated for a read cache access request and updated again for a write cache access request (Van Doren, FIG. 7, QO/QOVIC_CNT.  See also Van Doren [0049]-[0050], and [0011]-[0013]),
Busaba and Van Doren are in a similar field of endeavor as both relate to supporting memory accesses using cache.    Thus it would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to incorporate the shared buffers of Van Doren into the solution of Busaba.  One would be motivated to do so in order to (Van Doren [0005] - [0007]) support symmetric multiprocessor systems (SMP) that may share buffer access between the nodes (CPU) and agents that may be memory controllers or input/output (I/) interface devices (such as cache devices) to provide flow control to insure that peak bandwidth loads that infrequently arise in the presence of unusual traffic conditions do not completely absorb buffer resources that are shared while minimizing the complexity and gate count of the switch fabric that enables the sharing of resources in an SMP system.

However, the combination of Busaba and Van Doren does not explicitly teach and wherein the counter reaching a threshold causes the pending cache access requests to be served.
Bannon, of a similar field of endeavor, further teaches and wherein the counter reaching a threshold causes the pending cache access requests to be served (Bannon [0029] ‘The CWB 20 may be configured to accumulate one or more flush metrics 22 to determine when to transmit one or more combined write operations from buffer entries to the L2 cache 16.’ Bannon [0051] ‘In the embodiment of FIG. 6, the combination of the write count 94B and the full threshold 94C may be a flush metric 22.’  Bannon [0031] ‘When the threshold value is reached (e.g. met or exceeded), the CWB 20 may flush one or more write buffer entries’.  See also Fig. 7 that shows the process when a write is received.  The Write Count is updated in all cases, either at step 104 when it is cleared, or in 106 when it is incremented.)
Busaba, Van Doren, and Bannon are of a similar field of endeavor as all related to efficiently scheduling instructions to cache queues.  Thus it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the transaction counter of Bannon that causes the processing of pending, potentially merged requests,  into the solution of Busaba.  One would be motivated to do so in order to (Bannon [0005] and [0006]) provide input to one or more flash metrics to determine when to transmit operations from buffer entries, thus dynamically adjusting the performance/bandwidth tradeoff since buffering operations in the combining buffer can lead to better bandwidth efficiency, however if data is buffered for too long the performance may suffer as data that needs to be pushed to lower level caches or memory remains in the combining write buffer.   The solution of Busaba in view of Van Doren and Bannon would use a single read write buffer counter and initiate the transfer 


Regarding claim 12, Busaba teaches A method comprising: generating cache access requests (Busaba [0090] ‘Memory accesses within a transaction region’) responsive to executing instructions on a plurality of execution units (Busaba [0024] 'As technology further evolved, multi-threaded processors were developed, enabling a single hardware processor having a single multi-thread IPU to provide a capability of simultaneously executing threads of different programs, thus each thread of a multi-threaded processor appeared to the operating system as a processor. '); 
storing pending cache access requests generated by the plurality of execution units in a pending request queue (Busaba [0181] 'a gathering store cache 264 had to be added, that combines stores to neighboring addresses before sending them to L3 272.'); 
comparing a current cache access request with entries in the pending request queue to determine whether the current cache access request can be merged with an entry in the pending request queue; merging the current cache access request with the entry if the current cache access request can be merged with the entry (Busaba [0183] 'when a store is received from LSU 280, the store cache 264 checks whether an entry exists for the same address, and if so gathers the new store into the existing entry. ').

 updating a counter for the current cache access request to track a number of cache access requests including read and write cache access requests, wherein the counter is to be updated for a read cache access request and updated again for a write cache access request; and causing the pending cache access requests to be served upon the counter reaching a threshold.

Van Doren, of a similar field of endeavor, further teaches updating a counter for the current cache access request to track a number of cache access requests including read and write cache access requests, wherein the counter is to be updated for a read cache access request and updated again for a write cache access request (Van Doren, FIG.7, QO/Q0VIC_CNT shown as part of the RZ COUNTERS 730.   See also Van Doren [0049] that shows QIO channel queue 602 handles and write transactions.   See Van Doren [0050] and [0011] that shows Q0 and Q0Vic share a queue.  See Van Doren [0010] that command packet requests are used for programmed input/output (I)) read and write transactions to the I/O address space using Q0 for read requests and Q0Vic for write requests.  See [0012] and [0013] that shows that each time a command is issued to the QO/Q0Vic virtual channel (which is a combined read/write channel) a counter is incremented.); 
Busaba and Van Doren are in a similar field of endeavor as both relate to supporting memory accesses using cache.    Thus it would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to incorporate the shared buffers of Van Doren into the solution of Busaba.  One would be motivated to do so in order to (Van Doren [0005] - [0007]) support symmetric multiprocessor systems (SMP) that may share buffer 

However, the combination of Busaba and Van Doren does not explicitly disclose  and causing the pending cache access requests to be served upon the counter reaching a threshold.
Bannon, of a similar field of endeavor, further teaches and causing the pending cache access requests to be served upon the counter reaching a threshold (Bannon [0029] ‘The CWB 20 may be configured to accumulate one or more flush metrics 22 to determine when to transmit one or more combined write operations from buffer entries to the L2 cache 16.’ Bannon [0051] ‘In the embodiment of FIG. 6, the combination of the write count 94B and the full threshold 94C may be a flush metric 22.’  Bannon [0031] ‘When the threshold value is reached (e.g. met or exceeded), the CWB 20 may flush one or more write buffer entries’.  See also Fig. 7 that shows the process when a write is received.  The Write Count is updated in all cases, either at step 104 when it is cleared, or in 106 when it is incremented.)
Busaba, Van Doren, and Bannon are of a similar field of endeavor as all related to efficiently scheduling instructions to cache queues.  Thus it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the transaction counter of Bannon that causes the processing of pending, potentially merged requests,  into the 


Regarding claim 23, Busaba teaches A non-transitory machine-readable medium having program code stored thereon (Busaba [0230] ‘[0230] Computer readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Java, Smalltalk, C++ or the like, and conventional procedural programming languages, such as the “C” programming language or similar programming languages. The program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the 
which, when executed by a machine, causes the machine to perform the operations of (Busaba [0024] 'As technology further evolved, multi-threaded processors were developed, enabling a single hardware processor having a single multi-thread IPU to provide a capability of simultaneously executing threads of different programs, thus each thread of a multi-threaded processor appeared to the operating system as a processor. '); 
the remainder of claim 23 recites limitations described in claim 12 above and thus are rejected based on the teachings and rationale as described in claim 12 above.


Regarding claim 2, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of claim 1.  Busaba further teaches wherein the pending request queue entry includes a ready flag to be set to a first value when the cache access request(s) associated with the entry is/are not ready for processing and to be set to a second value when the cache access request(s) associated with the entry is/are ready to be processed (Busaba [0238] 'In operation 305, coalescing control 300 identifies transactions and the various flags associated with the transactions...  whether coalescing is active ..  In this embodiment, these coalescing indicators are added by control indicator 600 and coalescing optimizer 700.'  Busaba [0246] a flag that indicates that it can not be coalesced with the other transaction, then it is determined that the transactions can not be coalesced.').

Regarding claim 13, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of claim 12 above.  
The remainder of claim 13 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale as described in claim 2 above.

Regarding claim 24, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of claim 23 above. 
The remainder of claim 24 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale as described in claim 2 above.


Regarding claim 3, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of claim 2 above.  Busaba further teaches wherein the current cache access request is added to the entry and the ready flag is set to the second value upon merging the current cache access request (Busaba [0306] ' In one embodiment, runtime information is collected. When runtime information indicates that multiple transactions can profitably merged, because of the overhead incurred for starting and ending individual transactions, the profiling logic may indicate to the code generator 930, that the transaction is to be coalesced').

Regarding claim 14, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of  claim 13 above.  Busaba further teaches wherein the current cache access request is added to the entry and the ready flag is set to the second value upon merging the current cache access request (Busaba [0306].  Claim 14 is similar in scope to claim 3, hence claim 14 is rejected with the same rationale of claim 3. See claim 3 above for further details.).

Regarding claim 25, The combination of Busaba, Van Doren, and Bannon teaches all of the limitations of  24 above.  
The remainder of claim 25 recites limitations described in claim 14 above, and thus are rejected based on the teachings and rationale as described in claim 14 above.


Regarding claim 4, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of  claim 1 above.  Busaba further teaches wherein the pending queue management circuitry is to identify a start and an end of a mergeable sequence of cache access requests and to generate a single cache access request for a first cache line to service the mergeable sequence (Busaba [0203] 'If, however, two or more outermost transactions are coalesced into a single transaction, then the footprints of the transactions are merged into a single footprint (a coalesced footprint)...  If the coalesced set of transactions complete, all store data of the coalesced transacts are stored to memory in a single atomic operation, as observed  encountered within a transaction with a cache line granularity.'  Busaba [02811] ‘(ii) a maximum number of instructions that can be present between two outermost transactions to be coalesced’. The start and end of the mergeable sequence of Busaba is disclosed by either entering/exiting a coalesce state via the RTCM and STCM states and by counting the maximum number of entries that may be coalesced.).

Regarding claims 15, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of  claim 12 above.  
The remainder of claim 15 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.

Regarding claim 26, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of  claim 23 above.  
The remainder of claim 26 recites limitations described in claim 4 above, and thus are rejected based on the teachings and rationale as described in claim 4 above.


Regarding claim 5, the combination of Busaba, Van Doren, and Bannon teaches all of the  wherein, in addition to comparing the current pending queue management circuitry is to  identifying the start and the end of the mergeable sequence in response to a begin instruction and an end instruction, respectively (Busaba [0238] ‘For example, coalescing control program can determine whether coalescing is active by identifying state information set by a set-transaction-coalesce-mode (STCM) instruction or a reset-transaction-coalesce-mode (RTCM) instruction (see the discussion of mode setter 1135 for further details regarding STCM and RTCM)’).

Regarding claims 16, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of claim 15 above. Busaba further teaches wherein, in addition to comparing the current cache access request with entries in the pending request queue, the method further comprising  identifying the start and the end of the mergeable sequence in response to a begin instruction and an end instruction, respectively (Busaba [0238].  Claim 16 is similar in scope to claim 5, hence claim 16 is rejected with the same rationale of claim 5.  See claim 5 above for further details).

Regarding claim 27, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of claim 15 above.
The remainder of claim 27 recites limitations described in claim 16 above, and thus are rejected based on the teachings and rationale as described in claim 16 above.


Regarding claim 6, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of claim 4 above.   Busaba further teaches wherein the pending queue management circuitry is to identify the start and the end of the mergeable sequence dynamically (Busaba discloses a method of identifying start and end sequences dynamically by the programming commands STCM and RTCM [0281] 'Mode setter 1135 is a hardware structure configured to execute set-transaction-coalesce-mode (STCM) instructions and reset-transaction-coalesce-mode (RTCM) instructions. Executing the STCM instruction causes the processor to enter STCM mode. Entering STCM mode indicates at least one of ... (ii) a maximum number of instructions that can be present between two outermost transactions to be coalesced', thus Busaba further discloses the start and end of the mergeable sequence is determined dynamically based upon the maximum number of instructions that can be merged, and how many have been merged currently (which is a dynamic value)), 
by merging the current cache access in the pending request queue (Busaba [0183] 'when a store is received from LSU 280, the store cache 264 checks whether an entry exists for the same address, and if so gathers the new store into the existing entry. ' Busaba [0240] 'In operation 350, coalescing control 300 uses transaction coalescing operations 400 to coalesce the two outermost transactions as well as any instructions between them, if possible. The coalesced transaction is then processed using transaction coalescing operations 400. ').

Regarding claim 17, the combination of Busaba, Van Doran, and Bannon teaches all of the limitations of claim 15 above.   Busaba further teaches wherein the pending queue management circuitry is to identify the start and the end of the mergeable sequence dynamically (Busaba [0281].  Claim 17 is similar in scope to claim 6, hence claim 17 is rejected with the same rationale of claim 6.  See claim 6 above for further details.), 
by merging the current cache access in the pending request queue (Busaba [0183].).

Regarding claim 28, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of claim 26 above.
 The remainder of claim 28 recites limitations described in claim 17 above, and thus are rejected based on the teachings and rationale as described in claim 17 above.
. 

Regarding claim 7, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of claim 1 above.  Busaba further teaches wherein the current cache access request comprises a first cache read request directed to a first cache line and the entry includes a second cache read request (Busaba  [0240] 'In operation 350, coalescing control 300 uses transaction coalescing operations 400 to coalesce the two outermost transactions as well as any instructions between them, if possible. The coalesced transaction is then processed using transaction coalescing operations 400. ‘Busaba [0279] 'a coalesced first outermost transaction and a second outer most transaction to indicate respective regions of memory that are used for the processing of the first outermost transaction and the second outermost transaction. The memory footprint includes memory addresses that are read from and written to during the processing of the first outermost transaction and the second outermost transaction'.) 
directed to the first cache line (Busaba [0200] 'Hardware support for transactional takes effect in its entirety or not at all. The hardware keeps track of the fetch and store footprint, i.e., a memory footprint, encountered within a transaction with a cache line granularity.').

Regarding claim 18, the combination of  Busaba, Van Doran, and Bannon teaches all of the limitations of claim 12 above.  
 The remainder of claim 18 recites limitations described in claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.

Regarding claim 29, the combination of Busaba, Van Doran, and Bannon teaches all of the limitations of claim  23 above.  
The remainder of claim 29 recites limitations described in claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.


Regarding claim 9, the combination of Busaba, Van Doran, and Bannon teaches all of the limitations of 1 above.   Busaba further teaches wherein the current cache access request comprises a first cache write request directed to a first cache line and the entry includes a second cache write request (Busaba [0240] 'In operation 350, coalescing control 300 uses transaction coalescing operations 400 to coalesce the two outermost transactions as well as any instructions between them, if possible. The coalesced transaction is then processed using memory addresses that are read from and written to during the processing of the first outermost transaction and the second outermost transaction'.) 
directed to the first cache line (Busaba [0200] 'Hardware support for transactional memory in computing systems attempts to guarantee that the contents of a hardware transaction are executed atomically. That is, a hardware transaction takes effect in its entirety or not at all. The hardware keeps track of the fetch and store footprint, i.e., a memory footprint, encountered within a transaction with a cache line granularity.').

Regarding claim 20, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of 12 above.   
The remainder of claim 20 recites limitations described in claim 9 above, and thus are rejected based on the teachings and rationale as described in claim 9 above.


Regarding claim 31, the combination of Busaba, Van Doran, and Bannon teaches all of the limitations of 23 above.
The remainder of claim 31 recites limitations described in claim 9 above, and thus are rejected based on the teachings and rationale as described in claim 9 above.


Regarding claim 10, the combination of Busaba, Van Doran, and Bannon teaches all of the limitations of claim 1. Busaba further teaches comprising: conflict detection circuitry to detect a read-write conflict between the current cache access request and another cache access request associated with an entry in the pending request queue (Busaba [0031] 'A conflicting memory access occurs if another logical processor either reads a location that is part of the transactional region's write-set or writes a location that is a part of either the read- or write-set of the transactional region.'  Busaba [0033] ' The processor automatically detects any data conflicts that occur during the transactional execution and will perform a transactional abort if necessary.'  Busaba [0160] ‘The micro-ops (Uops 232 b) are written into a unified issue queue 216, from where they can be issued out-of-order.’).

Regarding claim 21, the combination of Busaba, Van Doran, and Bannon teaches all of the limitations of  claim 12 above. 
The remainder of claim 21 recites limitations described in claim 10 above, and thus are rejected based on the teachings and rationale as described in claim 10 above.


Regarding claim 32, the combination of Busaba, Van Doran, and Bannon teaches all of the limitations of claim 23 above.  
The remainder of claim 32 recites limitations described in claim 10 above, and thus are rejected based on the teachings and rationale as described in claim 10 above.

Regarding claim 11, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of claim 1 above.  Busaba further teaches wherein determining whether the current cache access request can be merged with an entry comprises determining if the current cache access request is directed to a cache line with which the entry is associated (Busaba [0209] 'The resources required by the coalesced transaction should not exceed the available resources since this will lead to an abort. One example of such a resource is a number of cache lines needed by the coalesced transactions.'   Thus if only 1 cache line is available, the coalesced transaction can only occur if both are directed to the same cache line, thus coalescing can occur if and only if both are associated with the same cache line.).

Regarding claim 22, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of claim 11 above. 
The remainder of claim 22 recites limitations described in claim 11 above, and thus are rejected based on the teachings and rationale as described in claim 11 above.
  
Regarding claims 33, the combination of Busaba, Van Doren, and Bannon teaches all of the limitations of claim 23 above.   
The remainder of claim 33 recites limitations described in claim 11 above, and thus are rejected based on the teachings and rationale as described in claim 11 above.


further in view of Heinrich (Heinrich et al., US 2015/0046662 A1).

Regarding claim 8, the combination of Busaba, Van Doren, and Bannon teaches the apparatus of claim 7.  However the combination does not explicitly teach comprising: a data return buffer to store the first cache line returned from the cache; and data mapping circuitry to associate the first cache line with both the first cache read request and the second cache read request
Heinrich, of a similar field of endeavor, further teaches comprising: a data return buffer to store the first cache line returned from the cache (Heinrich [0014] ‘FIG. 1A illustrates a flowchart of a method 100 for  coalescing memory access requests.. a memory access request may be a load (read) requests’.   Heinrich [0015] ‘At operation 130, a memory operation is generated that is transmitted to a memory system, where the memory operation represents the coalesced portion of memory access requests’  Heinrich [0044] ‘The data crossbar 435 is configured by the coalesce control unit 400 to route data from the data format unit 430 into a coalesce buffer 440 within the memory access coalescing unit 460’  Heinrich [0046] ‘A first entry of the coalesce buffer 440 includes an address 460-0 and data sectors 473-0, 472-0, 471-0, and 470-0.  A Second entry of the coalesce buffer 440 includes an address 460-1 and data sectors 473-1, 472-1, 471-1, and 470-1.  The addresses may be a real address (.. virtual, physical, ..)’   See also Fig 5, operation 525 and Heinrich [0057] ‘at operation 525, the load request is inserted into the coalesce buffer 440’.); and data mapping circuitry to associate the first cache line with both the first cache read request and the second cache read request (Heinrich [0045] ‘A first entry of the coalesce buffer 440 includes an address 460-0. .. A Second entry of the coalesce buffer 440 includes an address 460-1.’ (Heinrich [0047] ‘In one embodiment, the address is output to a virtual address generation unit 445 to convert coordinates and/or relative addresses into virtual addresses (or physical memory addresses). ').
Busaba, Van Doren, and Bannon, and Heinrich are all in a similar field of endeavor as all relate to managing cache commands in buffers.   Thus  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the coalescing of memory access buffer of Heinrich into Busaba, Van Doran, and Bannon.   One would be motivated to do so in order to (Heinrich [ 0019]) ‘improve access efficiency as well as reduce power because several separate accesses to the same cache line may be combined into a single access’.

Regarding claim 19, the combination of Busaba, Van Doran, and Bannon  teaches all of the limitations of claim 18 above.  However, the combination does not explicitly teach comprising: storing the first cache line returned from the cache in a data return buffer; and associating the first cache line with both the first cache read request and the second cache read request.
Heinrich, of a similar field of endeavor, further teaches comprising: storing the first cache line returned from the cache in a data return buffer (Heinrich [0014] ‘FIG. 1A illustrates a flowchart of a method 100 for  coalescing memory access requests.. a memory access request may be a load (read) requests’   Heinrich [0044] ‘The data crossbar 435 is configured by the and associating the first cache line with both the first cache read request and the second cache read request Heinrich [0045] ‘A first entry of the coalesce buffer 440 includes an address 460-0. .. A Second entry of the coalesce buffer 440 includes an address 460-1.’ (Heinrich [0047] ‘In one embodiment, the address is output to a virtual address generation unit 445 to convert coordinates and/or relative addresses into virtual addresses (or physical memory addresses). ').
Busaba, Doran, Bannon, and Heinrich are all in a similar field of endeavor as coalescing relate to managing cache commands in a buffer.   Thus  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the coalescing buffer of Heinrich into the combination of Busaba, Van Doren, and Bannon.   One would be motivated to do so in order to (Heinrich [ 0019]) ‘improve access efficiency as well as reduce power because several separate accesses to the same cache line may be combined into a single access’.

Regarding claim 30, the combination of  Busaba, Van Doren, and Bannon teaches all of the limitations of claim 29 above.  
The remainder of claim 30 recites limitations described in claim 19 above, and thus are rejected based on the teachings and rationale as described in claim 19 above.

Remarks
Examiner thanks applicants for their remarks of November 30 , 2020.   Applicant’s remarks with respect to newly amended limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Doren (US 2002/0146022 A1) as detailed above.
  
Applicant remarks relating to claims 12 and 23 all refer to perceived errors in claim 1, thus are addressed with the newly added limitations of Bannon detailed above.

Applicant’s remarks relating to dependent claims 2-11, 13-22, and 24-33 all relate to perceived failures in the base claims, thus are addressed with the newly added limitations to the base claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/MANO PADMANABHAN/Supervisory Patent Examiner, Art Unit 2138